EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE November 1, 2007 Analyst Contact: Susan Allen: 203-499-2409 Media Contact: Anita Steeves: 203-499-2901 After Hours: 203-499-2812 UIL Holdings Corporation Announces Third Quarter 2007 Results and Narrows2007 EarningsGuidanceRange UIL Holdings Corporation(NYSE: UIL) today reportedconsolidated net income of $20.9million, or $0.84 per share, for the third quarter of 2007, compared to net income of $11.8million, or $0.48 per share, for the same period in 2006.Net income for the third quarter of 2007 and 2006 includes the impact of discontinued entities.The results for the third quarter of 2006 also included non-recurring earnings of $6.5 million from a Department of Public Utility Control (DPUC) final decision on a Private Letter Ruling (PLR) issued by the Internal Revenue Service (IRS) that is discussed below.Excluding the impact of the discontinued entities and the non-recurring PLR in 2006, net income for the three months ended September 30, 2007 was $22.9 million, or $0.92 per share, compared to $23.1 million, or $0.94 per share, for the three months ended September 30, 2006. For the first nine months of 2007, UIL reported consolidated net income of $36.1 million, or $1.45 per share, compared to a net loss of $23.0 million, or $0.94 per share, for the same period in 2006.The results for the first nine months of 2006 included the gains on the divestitures of Bridgeport Energy (BE) and Cross-Sound Cable (CSC),the non-recurring earnings relating to the PLR and losses associated with Xcelecom.Excluding the impact of divested and discontinued entities and the non-recurring PLR, consolidated net income for the nine months ended September 30, 2007, was $37.8 million, or $1.52 per share, compared to $39.6 million, or $1.63 per share,for the nine months ended September 30, 2006. “This is a very exciting and challenging time for UIL.We are now a ‘pure-play’ utility with an extensive ten-year capital expenditure plan that will drive future earnings growth,” commented James P. Torgerson, UIL’s chief executive officer.“We are executing our plans to invest capital to serve our customers and to address the energy needs of Connecticut.” - more - Earnings per share for the third quarter and the first nine months of 2007, versus the same periods in 2006, for continuing operations and discontinued operations are as follows. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Continuing Operations United Illuminating $ 0.95 $ 0.96 $ 1.58 $ 1.73 Non-Recurring Items - 0.27 - 0.27 Subtotal United Illuminating $ 0.95 $ 1.23 $ 1.58 $ 2.00 Corporate (0.03 ) (0.02 ) (0.06 ) (0.10 ) Divested Businesses - CSC & UBE - - - 0.43 Total Continuing Operations $ 0.92 $ 1.21 $ 1.52 $ 2.33 Discontinued Operations - Xcelecom (0.08 ) (0.73 ) (0.07 ) (3.27 ) Total UIL Holdings $ 0.84 $ 0.48 $ 1.45 $ (0.94 ) For Year Over Year Comparative Purposes Total UIL Holdings Continuing Operations excl. non-recurring item and divested businesses $ 0.92 $ 0.94 $ 1.52 $ 1.63 The United Illuminating Company (UI) Net income for UI, UIL’s regulated electric utility totaled $23.7 million, or $0.95 per share, in the third quarter of 2007, compared to net income of $30.1 million, or $1.23 per share,in the third quarter of 2006.The decrease in earnings was primarily due to the recognition in 2006 of non-recurring earnings of $6.5 million from a DPUC final decision on aPLRissued by the IRS concerning accumulated deferred investment tax credits and excess deferred federal income taxes on generation assets formerly owned by UI.As is detailed in the above table, excluding the non-recurring earnings in 2006, earnings were essentially flat for the quarter compared to the prior year, although kWh consumption was 4%, or $0.09 per share, lower during the third quarter of 2007 compared to the third quarter of 2006, of which 2%, or $0.04 per share, was due to the impact of a milder summer.Using Bridgeport, Connecticut statistics, there were 51.5 fewer cooling degree days in the third quarter of 2007, compared to the third quarter of 2006. For the first nine months of 2007, net income for UI totaled $39.3 million, or $1.58 per share, compared to net income of $48.6 million, or $2.00 per share,in the first nine months of 2006.The decrease in earnings was primarily due to the absence of non-recurring earnings related to the PLR described above.As is detailed in the above table, excluding this non-recurring income item from 2006, earnings per share for the first nine months of 2006 were $1.73 per share.The decrease in earnings, excluding the above, was mainly due to increases in uncollectible accounts of $0.03 per share, an increase in depreciation expense primarily related to software costs and increased capital spending of $0.07 per share, and a decline in kWh sales. Actual kWh consumption was 1%, or $0.07 per share, lower in 2007 compared to the same period in 2006, in part, due to 40.5 fewer degree days in the Bridgeport, Connecticut area.In addition, in 2006, UI received compensation for procuring transitional standard offer power of $1.3 million after-tax, which is no longer available in 2007.These were partially offset by growth in the - more - 2 transmission business, resulting from the level of construction work in progress (CWIP) on the Middletown-Norwalk project.Since the May 23, 2007 FERC decision, UI is allowed to include 100% of its CWIP on the Middletown-Norwalk project in rate base, compared to 50% before the decision. “UIL remains committed to building shareholder value, while providing high quality service to our customers.I believe that our transmission infrastructure investments and plans to develop new peaking generation will be major steps to achieving both goals,” commented Torgerson.“Current high electricity rates in Connecticut are driving conservation among our customers and unfortunately also resulting in increases in uncollectible expenses.So in addition to making infrastructure improvements, we are prudently managing our costs to help mitigate these factors.” Growth Initiatives On October 23, 2007, UI and NRG Energy, Inc. (NRG) announced their plans to develop a joint proposal to build new peaking generation in Connecticut.This agreement was driven by Connecticut’s need for more “peaking” power generation, or power that is required during times of higher demand, such as periods of extreme weather conditions.This will provide a long-term solution to meet these peaking needs and is being developed in accordance with the State’s 2007 Act Concerning Electricity and Energy Efficiency. Currently, the Department of Public Utility Control (DPUC) is establishing guidelines for reviewing proposals for new peaking generation projects in Connecticut.Hearings on these guidelines began on October 26.All proposals are due to the DPUC by February 1, 2008, with a final decision anticipated by June 2008. “We are very excited about our relationship with NRG.Our joint efforts will provide innovative approaches to help meet the energy needs in the state of Connecticut,” added Torgerson. UIL Corporate UIL retains certain costs at the holding company, or “corporate,” level which are not allocated to the utility.These costs generally include interest charges, and strategic and other administrative costs offset by interest income.UIL Corporate incurred net after-tax costs of $0.8million, in the third quarter of 2007, compared to $0.5 million, in 2006.The increase in net after-tax costs was primarily due to lower interest income on short-term investments. For the first nine months of 2007, UIL Corporate incurred net after-tax costs of $1.5million, compared to $2.5 million, in the first nine months of 2006.The improvement in 2007 earnings was primarily due to lower general and administrative expenses. - more - 3 Divested Minority Ownership Interests Due to the completion of the divestitures of UIL’s interests in BE and CSC in the first quarter of 2006, no results were reported for divested businesses in continuing operations in the third quarter of 2007 or 2006, respectively or the first nine months of 2007.For the first nine months of 2006, the divested businesses in continuing operations earned $10.6 million, or $0.43 per share, primarily due to a net gain of $10.6 millionon the sale of UIL’s minority interest in CSC. Discontinued Operations Xcelecom, Inc. Xcelecom, whose operating subsidiaries were substantially sold in 2006, reported a net loss of $2.0 million, or $0.08 per share, in the third quarter of 2007, compared to a net loss of $17.8 million, or $0.73 per share, in the third quarter of 2006.The decrease in loss was largely due to the absence of an after-tax impairment charge incurred in 2006 to bring the carrying value of the remaining Xcelecom businesses in line with their estimated fair value. The quarter and nine months ended September 30, 2007 results include an after-tax loss of $1.6 million due to a settlement agreement with a buyer of one of Xcelecom’s subsidiaries, as described below. Xcelecom reported a net loss of $1.7 million, or $0.07 per share, in the first nine months of 2007, compared to a net loss of $79.7 million, or $3.27 per share, in the first nine months of 2006.The 2006 results included a non-cash goodwill impairment charge of $50.5 million, after-tax, or $2.08 per share, which was recorded in the first quarter of 2006, as well as an after-tax impairment charge incurred in the third quarter of 2006 described above. On September 28, 2007, UIL received $0.5million from SAIDS LLC, a buyer of an Xcelecom subsidiary for a settlement of certain obligations of the parties to each other.This settlement had no impact on earnings for the third quarter and nine months of 2007.Additionally, on October 23, 2007, UIL received $7.3million from Phalcon, Ltd., a buyer of other Xcelecom subsidiaries, for a settlement of outstanding notes receivable, interest receivable and certain obligations of the parties to each other.This resulted in an after-tax loss of $1.6 million in the third quarter and the nine months of 2007. The aforementioned settlements significantly reduce the risk faced by UIL Holdings and Xcelecom in the completion of certain outstanding projects, job cost degradation and collection of accounts receivable.In addition, the settlement accelerated the payment of certain notes receivable which were scheduled to be collected through 2010. - more - 4 Looking Forward Management is announcing 2007 earnings guidance for continuing operations of $1.78 - $1.88 per share, revised from previously announced earnings guidance for continuing operations of $1.75 - $1.95 per share.Management has narrowed earnings guidance reflecting the reduction in kWh sales and the increase in uncollectible expense discussed earlier. 2007 Earnings Expectations UI $ 1.85 - $1.95 UIL Corporate (0.10) - (0.05 ) Total Continuing Operations (1) $ 1.78 - $1.88 (1)Expectations are not intended to be additive to derive consolidated expectations. Management will revise estimates for any significant changes. Based upon the actual 2006 results from continuing operations, excluding the divested businesses and the impact of the non-recurring tax benefit and earnings projections for 2007, management also reaffirms its expected compound annual growth rate of 5%-8% for the period from 2007 through 2009.This assumes UI earns the distribution allowed rate of return.If management determines that the causes for the higher uncollectible expense and lower kWh sales are permanent changes, management will make the appropriate regulatory filings to seek regulatory orders that provide the opportunity toearn the appropriate allowed return. Third Quarter Earnings Conference Call In conjunction with this earnings release, UIL will conduct a web cast conference call with financial analysts, Friday, November 2, 2007 beginning at 10:00 a.m. eastern time.UIL’s executive management will present an overview of the financial results followed by a question and answer session. Interested parties, including analysts, investors and the media, may listen live via the internet by logging onto the Investors section of UIL’s website at http://www.uil.com. Institutional investors can access the call via Thomson Street Events (www.streetevents.com), a password-protected event management site. A replay of the call will be available for 60 days.The dial-in information is 888-286-8010, passcode 13513905. UIL Holdings Corporation (NYSE:UIL), headquartered in New Haven, Connecticut, is the holding company for The United Illuminating Company, a regulated utility providing electricity and energy related services to 320,000 customers in the Greater New Haven and Bridgeport.For more information on UIL Holdings, visit us at http://www.uil.com. - more - 5 Use of Non-GAAP Measures UIL Holdings believes earnings per share (EPS) information by line of business is useful in understanding the fluctuations in EPS between the current and prior periods.The amounts presented show the EPS from continuing operations and discontinued operations.Continuing Operations is further displayed for clarity by continuing operations and divested minority owned businesses on an EPS basis.EPS is calculated by dividing the income from continuing operations, divested minority owned businesses and discontinued operations for each line of business by the average number of shares of UIL Holdings common stock outstanding for the periods presented.The EPS for all periods presented are calculated on the same basis and reconcile to the amounts presented on a generally accepted accounting principle’s (GAAP) basis. The earnings per share for each of continuing operations, discontinued operations and combined total EPS is a GAAP basis presentation. UIL Holdings also believes that a breakdown, presented on a per share basis, of how particular significant items contributed to the change in income from continuing operations, divested minority owned businesses and discontinued operations by line of business (Item Variance EPS Presentation) is useful in understanding the overall change in the consolidated results of operations for UIL Holdings from one reporting period to another.UIL Holdings presents such per share amounts by taking the dollar amount of the applicable change for the revenue or expense item, booked in accordance with GAAP, and applying UIL Holdings’ combined effective statutory federal and state tax rate and then dividing by the average number of shares of UIL Holdings common stock outstanding for the periods presented.Any amounts provided as Item Variance EPS Presentation are provided for informational purposes only and are not intended to be used to calculate “Pro-forma” amounts. Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995).These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future.Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements.Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiary, The United Illuminating Company.The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission.Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. The following are summaries of UIL Holdings’ unaudited consolidated and segmented financial information for the third quarter and year-to-date 2007: -### - 6 UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (LOSS) (In Thousands except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues Utility $ 267,870 $ 261,140 $ 759,165 $ 661,154 Non-utility businesses 5 4 13 13 Total Operating Revenues 267,875 261,144 759,178 661,167 Operating Expenses Operation Fuel and energy 125,933 124,699 413,623 324,416 Operation and maintenance 50,811 51,754 148,231 150,819 Transmission wholesale 11,296 11,317 23,907 23,308 Depreciation and amortization 25,466 21,065 66,000 54,562 Taxes - other than income taxes 12,617 12,616 34,196 33,602 Total Operating Expenses 226,123 221,451 685,957 586,707 Operating Income 41,752 39,693 73,221 74,460 Other Income and (Deductions), net 3,727 4,816 10,560 11,008 Interest Charges, net Interest on long-term debt 5,767 5,332 16,346 16,075 Other interest, net 583 374 1,413 1,100 6,350 5,706 17,759 17,175 Amortization of debt expense and redemption premiums 416 393 1,229 1,163 Total Interest Charges, net 6,766 6,099 18,988 18,338 Income Before Gain on Sale of Equity Investments, Income Taxes, Equity Earnings and Discontinued Operations 38,713 38,410 64,793 67,130 Gain on Sale of Equity Investments - - - 18,908 Income Before Income Taxes, Equity Earnings and Discontinued Operations 38,713 38,410 64,793 86,038 Income Taxes 15,742 9,199 26,961 29,414 Income Before Equity Earnings and Discontinued Operations 22,971 29,211 37,832 56,624 Income (Loss) from Equity Investments 7 446 55 104 Income from Continuing Operations 22,978 29,657 37,887 56,728 Discontinued Operations, Net of Tax (1,985 ) (17,858 ) (1,745 ) (79,717 ) Net Income (Loss) $ 20,993 $ 11,799 $ 36,142 $ (22,989 ) Average Number of Common Shares Outstanding - Basic 25,012 24,455 24,973 24,382 Average Number of Common Shares Outstanding - Diluted 25,288 24,852 25,272 24,760 Earnings Per Share of Common Stock - Basic: Continuing Operations $ 0.92 $ 1.21 $ 1.52 $ 2.33 Discontinued Operations (0.08 ) (0.73 ) (0.07 ) (3.27 ) Net Earnings (Loss) $ 0.84 $ 0.48 $ 1.45 $ (0.94 ) Earnings Per Share of Common Stock - Diluted: Continuing Operations $ 0.91 $ 1.19 $ 1.50 $ 2.29 Discontinued Operations (0.08 ) (0.72 ) (0.07 ) (3.22 ) Net Earnings (Loss) $ 0.83 $ 0.47 $ 1.43 $ (0.93 ) Cash Dividends Declared per share of Common Stock $ 0.432 $ 0.432 $ 1.296 $ 1.296 7 UIL HOLDINGS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) September 30, December 31, (thousands of dollars) 2007 2006 ASSETS Current assets $ 292,999 $ 288,179 Current assets of discontinued operations held for sale 13,123 10,406 Property, plant and equipment, net 799,870 647,014 Regulatory assets 640,516 660,174 Other long-term assets 37,451 25,545 Long-term assets of discontinued operations held for sale 411 175 Total Assets $ 1,784,370 $ 1,631,493 LIABILITIES AND CAPITALIZATION Current liabilities $ 248,307 $ 210,567 Current liabilities of discontinued operations held for sale 12,086 19,284 Noncurrent liabilities 167,021 151,980 Long-term liabilities of discontinued operations held for sale 62 106 Deferred income taxes 326,507 326,247 Regulatory liabilities 61,939 54,125 Total Liabilities 815,922 762,309 Net long-term debt 504,317 408,603 Net common stock equity 464,131 460,581 Total Capitalization 968,448 869,184 Total Liabilities and Capitalization $ 1,784,370 $ 1,631,493 8 UIL HOLDINGS CORPORATION SEGMENTED CONSOLIDATED INCOME STATEMENT Quarter Ended Nine Months Ended September 30, September 30, (In Millions - Unaudited) 2007 2006 2007 2006 Operating Revenue -UI $ 267.9 $ 261.1 $ 759.2 $ 661.1 Fuel and energy expense - UI $ 125.9 $ 124.7 $ 413.6 $ 324.4 Operation and maintenance expense UI $ 61.8 $ 62.0 $ 171.4 $ 169.5 Minority Interest Investment and Other (1) 0.4 1.1 0.8 4.6 Total $ 62.2 $ 63.1 $ 172.2 $ 174.1 Depreciation and amortization UI $ 8.3 $ 7.9 $ 26.6 $ 23.4 Amortization of regulatory assets (UI) 17.2 13.2 39.4 31.2 Total depreciation and amortization $ 25.5 $ 21.1 $ 66.0 $ 54.6 Taxes - other than income taxes UI - State gross earnings tax $ 8.9 $ 9.2 $ 22.2 $ 22.3 UI - other 3.7 3.4 12.0 11.3 Total $ 12.6 $ 12.6 $ 34.2 $ 33.6 Other Income (Deductions) UI - other $ 3.2 $ 3.6 $ 8.5 $ 8.3 Minority Interest Investment and Other (1) 0.6 1.2 2.1 2.7 Total $ 3.8 $ 4.8 $ 10.6 $ 11.0 Interest Charges UI $ 5.2 $ 4.7 $ 14.5 $ 13.4 UI - Amortization: debt expense, redemption premiums 0.4 0.4 1.2 1.1 Minority Interest Investment and Other (1) 1.2 1.0 3.4 3.8 Total $ 6.8 $ 6.1 $ 19.1 $ 18.3 Gain on Sale of Equity Investments -Minority Interest Investment and Other (1) (2) $ 0.0 $ 0.0 $ 0.0 $ 18.9 Income Taxes UI $ 16.0 $ 9.5 $ 27.6 $ 23.8 Minority Interest Investment and Other (1) (0.2 ) (0.4 ) (0.6 ) 5.6 Total $ 15.8 $ 9.1 $ 27.0 $ 29.4 Income (Losses) from Equity Investments UI $ 0.0 $ 0.4 $ 0.1 $ (0.4 ) Minority Interest Investment (2) 0.0 0.0 0.0 0.5 Total $ 0.0 $ 0.4 $ 0.1 $ 0.1 Net Income UI $ 23.7 $ 30.1 $ 39.3 $ 48.6 Minority Interest Investment and Other (1) (2) (0.8 ) (0.5 ) (1.5 ) 8.1 Subtotal Net Income from Continuing Operations 22.9 29.6 37.8 56.7 Discontinued Operations (2.0 ) (17.8 ) (1.7 ) (79.7 ) Total Net Income $ 20.9 $ 11.8 $ 36.1 $ (23.0 ) (1) The category "Minority Interest Investment and Other" includes amounts recognized at the non-utility businesses in relation to their minority interest investments, as well as unallocated holding company costs. (2) Includes income (losses) recognized at the non-utility businesses in relation to their minority interest investments. 9
